Exhibit 10.2
[cedarrapidslogo.jpg]
 
DISBURSEMENT REQUEST AND AUTHORIZATION
 
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$1,906,781.18
07-11-2011
09-09-2011
1089922418
410 / 4
MACC PE00
755
 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
 
Borrower:
 
MACC PRIVATE EQUITIES INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
 
Lender:
 
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1ST AVENUE NE STE 100
CEDAR RAPIDS, IA 52401
 

 
LOAN TYPE.  This is a Variable Rate Nondisclosable Loan to a Corporation for
$1,906,781.18 due on September 9, 2011.  This is a secured renewal loan.
 
PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:
 

   o Personal, Family, or Household Purposes or Personal Investment.            
 o Business (Including Real Estate Investment).  

  
SPECIFIC PURPOSE.  The specific purpose of this loan is: Origianl purpose to
refinance SBA debentures.
 
DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $1,906,781.18 as follows:
 

 
Other Disbursements:
 
$1,906,781.18
   
$1,906,781.18 Amount disbursed
                 
Note Principal:
 
$1,906,781.18
           



CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following charges:
 

 
Prepaid Finance Charges Paid in Cash:
 
$0.00
             
Other Charges Paid in Cash:
 
$500.00
   
$500.00 documentation Fee
                 
Total Charges Paid in Cash:
 
$500.00
 



BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS DISBURSEMENT REQUEST
AND AUTHORIZATION AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER.  THIS
AUTHORIZATION IS DATED JULY 11, 2011.
 
BORROWER:


MACC PRIVATE EQUITIES, INC.
                   
By:
/s/ David R. Schroder  
By:
/s/ Robert A. Comey    
DAVID R SCHRODER, President/Secretary of MACC
   
Robert A Comey, Executive V. P./CFO of MACC
 
PRIVATE EQUITIES INC.
   
PRIVATE EQUITIES INC.
         



 